Title: From George Washington to Major Henry Lee, Jr., 20 December 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dear Sir
          Head Quarters Morris Town 20th Decr 1779
        
        I have been favd with yours of the 30th November and 16th Inst. The practice of trading under the cover of procuring intelligence has grown to such a height that there is an absolute necessity of putting a stop to it. To avoid giving any umbrage to the Government of the State, I would have you confine your observations to the sailing of the fleets from New York, and whenever any capital movement takes place, communicate it immediately to the president of Congress as well as to me—Desire those who keep a look out to endeavour to distinguish the number and size of ships of War, whenever a fleet sails.
        If you can find convenient and safe Winter Quarters in the County of Monmouth, I shall prefer it to your drawing off towards Burlington, as the forage in that Quarter will be wanted at Trenton, from whence we shall draw our supplies of provisions that come from the southward. If the Country where you are will afford Forage for more than your own Corps, I can reinforce you with some detached troops of Horse.
        Should the opportunity which you have long waited for present itself, I intirely confide in your prudence in the execution of the business. I am Dear Sir Yr most obt Servt.
        
          P.S. Be pleased to take the first opportunity of returning the dispatches for Count D’Estaing.
        
      